Citation Nr: 0108959	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability (lumbar paravertebral myositis), currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1961 to 
October 1963, and from October 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the San 
Juan, Puerto, Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on May 7, 1998, at which time he 
testified with respect to the claims now at issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.

It is noted that a claim seeking entitlement to a total 
disability rating based on individual unemployability was 
adjudicated by the RO while this case was pending on appeal.  
The RO issued a rating decision in September 1996 which 
denied this claim, and notice of this rating action and 
appellate rights related thereto was furnished to the 
appellant by letter dated September 13, 1996.  In August 
1997, the appellant filed a "Statement in Support of Claim" 
in which he expressed dissatisfaction with the RO's denial of 
this claim.  The RO in turn furnished him a statement of the 
case in June 1998 in accordance with established appellate 
processing procedures, which included a VA Form 9 with 
instructions as to the proper filing procedures necessary to 
perfect an appeal to the Board.  However, as this claim is 
neither currently developed nor certified for appellate 
review, that is, the appellant has not, as of the date of 
this decision, attempted to perfect an appeal to the Board by 
filing the furnished Form 9 or other correspondence 
containing the necessary information, see 38 C.F.R. § 20.202 
(2000), the Board will not address this claim or instruct the 
RO to taken further action as it appears the RO properly 
developed the claim to the extent presently necessary.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).

REMAND

This case must be remanded for further development.  Review 
of the file shows that the RO previously adjudicated this 
appeal by supplemental statement of the case issued in 
December 1998.  However, prior to mailing of notice to the 
appellant that his appeal had been certified and transferred 
to the Board in January 2001, VA and private medical records 
dated in 1999-2000, to include the reports of VA spine and 
hypertension compensation examinations conducted in June 
2000, were associated with the claims folder.  These records 
are highly relevant to the increased rating issues on appeal; 
however, the RO has not readjudicated the appellant's claims 
with consideration of this evidence.  Thus, pursuant to 
38 C.F.R. §§ 19.31, 19.37(a) (2000), this additional evidence 
must be referred to the RO for review and, if appropriate, 
preparation of a supplemental statement of the case.  The RO 
also is advised to carefully review the file to determine 
whether any new claims have been raised by the appellant or 
are inferred by his statements and pleadings of record.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of the VA with respect to the duty to assist.   
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the VA has not yet considered whether any additional 
notification or development actions are required in this case 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 



Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Initially, the RO must review the 
claims file and ensure that any and all 
notification and development actions 
applicable to the appellant's claims and 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any other 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
may be subsequently issued also should be 
considered.  

2.  Then, the RO should readjudicate the 
issues presently certified for appeal to 
the Board as listed on the title page 
with consideration given to all of the 
evidence of record, particularly all the 
medical records received after the 
supplemental statement of the case was 
issued in 1998, as alluded to above.  In 
addition, the RO should carefully review 
the evidence and pleadings of record to 
determine whether any new claims have 
been raised by the appellant or are 
inferred by his statements and pleadings 
of record.  Appropriate development 
action should be taken for any newly 
raised or inferred claims.


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
should be furnished a new supplemental statement of the case 
and provided the opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


